DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 and 4-12 is/are rejected under 35 U.S.C. 102(a1) as being anticipated by JP2011042072A (English machine translation provided herein).
JP2011042072A discloses a layered sheet having a substrate layer and surface layers provided on both surfaces of the substrate layer (paragraphs [0007 – 0008]), wherein:  the surface layers contain 50 to 90 mass% of component (A) defined below and 10 to 50 mass% of component (B) defined below relative to the overall mass of the surface layer (paragraphs [0007 – 0008]; the substrate layer is composed of a vinyl aromatic hydrocarbon-based resin composition containing monomer units derived from conjugated dienes; and a percentage of the monomer units derived from the conjugated dienes in the substrate layer is 6 to 14 mass% relative to all monomer units in the vinyl aromatic hydrocarbon-based resin composition; component (A) being a rubber-modified (meth)acrylic acid ester vinyl aromatic hydrocarbon copolymer in which a percentage of a conjugated diene rubber component is 5 to 25 mass%; and component (paragraphs [0007 – 0008]) (B) being a polymeric antistatic agent (paragraphs [0007 – 0008], [0014]).
	JP2011042072A discloses wherein the thickness ratio between the layers in the layered sheet, represented by surface layer/substrate layer, is 10/90 to 50/50 (paragraph [0015]).
	With regard to claims 5-8, JP2011042072A does not specifically disclose wherein the layered sheet has an image clarity, as measured by a measurement method in accordance with the JIS-K-7374 standard, of 40% or higher, wherein the layered sheet has a tensile modulus, as measured by a measurement method in accordance with the JIS-K-7127 standard, of 1200 to 2000 MPa, wherein the layered sheet has a folding endurance, as measured by a measurement method in accordance with the JIS-P-8115 standard, of 30 times or more, wherein a punching burr formation rate is less than 10%.  However, the recited image clarity, tensile modulus, folding endurance and burr formation rate are inherent in JP2011042072A since JP2011042072A discloses applicants layered sheet having three layers and the materials of each layer recited in claim 1 as discussed above.
	JP2011042072A discloses an electronic component packaging container, wherein the electronic component packaging container is a carrier tape, wherein the electronic component packaging container is a tray (paragraphs [0022 – 0023]).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 5-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over JP2011042072A (English machine translation provided herein).
With regard to claims 5-8, JP2011042072A does not specifically disclose wherein the layered sheet has an image clarity, as measured by a measurement method in accordance with the JIS-K-7374 standard, of 40% or higher, wherein the layered sheet has a tensile modulus, as measured by a measurement method in accordance with the JIS-K-7127 standard, of 1200 to 2000 MPa, wherein the layered sheet has a folding endurance, as measured by a measurement method in accordance with the JIS-P-8115 standard, of 30 times or more, wherein a punching burr formation rate is less than 10%.  However, the recited image clarity, tensile modulus, folding endurance and burr formation rate are necessarily present in JP2011042072A since JP2011042072A discloses applicants layered sheet having three layers and the materials of each layer recited in claim 1 as discussed above.  Furthermore, finding the optimum rate or value for a result effective variable is obvious and well within the level of one of ordinary skill in the art (MPEP 2144.05(II)).  It would have been obvious to have provided the recited image clarity, tensile modulus, folding endurance and burr formation rate in order to provide improved transparency, folding resistance and reduced burr formation.
Claim(s) 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over JP2011042072A (English machine translation provided herein) over the admitted prior art (instant specification, paragraphs [0019 – 0026]).
JP2011042072A does not specifically disclose wherein the polymeric antistatic agent is a block copolymer having, in a molecular chain, a hydrophilic block and at least one block selected from the group consisting of polyolefin- based blocks and polyamide-based blocks.  However, applicant admits that said polymeric antistatic agent is well known in the prior art (see instant specification, paragraphs [0019 – 0020]).
It would have been obvious to one of ordinary skill at the time applicant’s invention was made to have provided wherein the polymeric antistatic agent is a block copolymer having, in a molecular chain, a hydrophilic block and at least one block selected from the group consisting of polyolefin- based blocks and polyamide-based blocks in JP2011042072A in order to provide improved anti-static properties as taught or suggested by the admitted prior art.
Claim(s) 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over JP2011042072A (English machine translation provided herein) over WO2012046815 (English translation provided by applicant).
JP2011042072A does not disclose wherein the vinyl aromatic hydrocarbon-based resin composition contains 30 to 70 mass% of component (C) defined below, 30 to 70 mass% of component (D) defined below, and 0 to 40 mass% of recycled layered sheet material relative to the overall mass of the vinyl aromatic hydrocarbon-based resin composition; component (C) being a vinyl aromatic hydrocarbon-conjugated diene block copolymer; and component (D) being at least one polymer selected from the group consisting of vinyl aromatic hydrocarbon polymers and rubber-modified vinyl aromatic hydrocarbon polymers.
WO2012046815 discloses wherein the vinyl aromatic hydrocarbon-based resin composition contains 30 to 70 mass% of component (C) defined below, 30 to 70 mass% of component (D) defined below, and 0 to 40 mass% of recycled layered sheet material relative to the overall mass of the vinyl aromatic hydrocarbon-based resin composition; component (C) being a vinyl aromatic hydrocarbon-conjugated diene block copolymer; and component (D) being at least one polymer selected from the group consisting of vinyl aromatic hydrocarbon polymers and rubber-modified vinyl aromatic hydrocarbon polymers (since A corresponds with applicant’s C and B corresponds with applicant’s D, paragraphs [0019 – 0026], [0037 – 0040] for the purpose of providing good transparency and almost no blocking of sheets (paragraphs [0016 – 0017]).
Both references are drawn to packaging for electronics.
It would have been obvious to one of ordinary skill at the time applicant’s invention was made to have provided wherein the vinyl aromatic hydrocarbon-based resin composition contains 30 to 70 mass% of component (C) defined below, 30 to 70 mass% of component (D) defined below, and 0 to 40 mass% of recycled layered sheet material relative to the overall mass of the vinyl aromatic hydrocarbon-based resin composition; component (C) being a vinyl aromatic hydrocarbon-conjugated diene block copolymer; and component (D) being at least one polymer selected from the group consisting of vinyl aromatic hydrocarbon polymers and rubber-modified vinyl aromatic hydrocarbon polymers in JP2011042072A in order to provide good transparency and almost no blocking of sheets as taught or suggested by WO2012046815.
Claim(s) 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over JP2011042072A (English machine translation provided herein) over WO2012046815 (English translation provided by applicant) and Fujiwara et al. (US 2013/0295307).
JP2011042072A does not disclose wherein the vinyl aromatic hydrocarbon-based resin composition contains 30 to 70 mass% of component (C) defined below, 30 to 70 mass% of component (D) defined below, and 0 to 40 mass% of recycled layered sheet material relative to the overall mass of the vinyl aromatic hydrocarbon-based resin composition; component (C) being a vinyl aromatic hydrocarbon-conjugated diene block copolymer; and component (D) being at least one polymer selected from the group consisting of vinyl aromatic hydrocarbon polymers and rubber-modified vinyl aromatic hydrocarbon polymers.
WO2012046815 discloses wherein the vinyl aromatic hydrocarbon-based resin composition contains 30 to 70 mass% of component (C) defined below, 30 to 70 mass% of component (D) defined below, and 0 to 40 mass% of recycled layered sheet material relative to the overall mass of the vinyl aromatic hydrocarbon-based resin composition; component (C) being a vinyl aromatic hydrocarbon-conjugated diene block copolymer; and component (D) being at least one polymer selected from the group consisting of vinyl aromatic hydrocarbon polymers and rubber-modified vinyl aromatic hydrocarbon polymers (since A corresponds with applicant’s C and B corresponds with applicant’s D, paragraphs [0019 – 0026], [0037 – 0040] for the purpose of providing good transparency and almost no blocking of sheets (paragraphs [0016 – 0017]).
Both references are drawn to packaging for electronics.
It would have been obvious to one of ordinary skill at the time applicant’s invention was made to have provided wherein the vinyl aromatic hydrocarbon-based resin composition contains 30 to 70 mass% of component (C) defined below, 30 to 70 mass% of component (D) defined below, and 0 to 40 mass% of recycled layered sheet material relative to the overall mass of the vinyl aromatic hydrocarbon-based resin composition; component (C) being a vinyl aromatic hydrocarbon-conjugated diene block copolymer; and component (D) being at least one polymer selected from the group consisting of vinyl aromatic hydrocarbon polymers and rubber-modified vinyl aromatic hydrocarbon polymers in JP2011042072A in order to provide good transparency and almost no blocking of sheets as taught or suggested by WO2012046815.
	JP2011042072A does not disclose the use of 0 to 40 mass% of recycled layered sheet material relative to the overall mass of the vinyl aromatic hydrocarbon-based resin composition.
	Fujiwara discloses electronic component packaging (paragraph [0001]) comprising a vinyl aromatic hydrocarbon-based resin composition which contains 5 to 50% recycled material (paragraphs [0013 – 022]) for the purpose or providing a more environmentally friendly product.
	It would have been obvious to one of ordinary skill at the time applicant’s invention was made to have provided the use of 0 to 40 mass% of recycled layered sheet material relative to the overall mass of the vinyl aromatic hydrocarbon-based resin composition in JP2011042072A in order to provide a more environmentally friendly product as taught or suggested by Fujiwara.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL C MIGGINS whose telephone number is (571)272-1494. The examiner can normally be reached Monday-Friday, 1-9 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aaron Austin can be reached on 571-272-8935. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/MICHAEL C MIGGINS/Primary Examiner, Art Unit 1782                                                                                                                                                                                                        

MCM
December 14, 2022